           Case 3:18-cv-05987-VC Document 44 Filed 04/01/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ALLEN LEE,                                          Case No. 18-cv-05987-VC
                 Plaintiff,
                                                      ORDER GRANTING MOTION TO
           v.                                         COMPEL
  TICKETMASTER L.L.C., et al.,                        Re: Dkt. No. 25
                 Defendants.



       Ticketmaster and Live Nation’s motion to compel arbitration is granted.

       1. Ticketmaster has presented evidence that it maintains a terms of use policy on its

website and that the policy requires users to arbitrate “[a]ny dispute or claim relating in any way

. . . to products or services sold or distributed by us or through us.” See, e.g., Dkt. No. 26-18 at

6. Ticketmaster has also presented evidence that Lee was required to assent to the terms

whenever he placed orders for tickets. Lee was not required to check a separate box to indicate
his assent. However, Ticketmaster provided notice of the terms of use adjacent to the “Place

Order” button, included a hyperlink to the terms in a contrasting color, and informed the user that

“continuing past this page” (i.e., placing an order) would indicate assent to the terms. Cf.

Nevarez v. Forty Niners Football Co., LLC, No. 16-CV-7013, 2017 WL 3492110, at *9–10

(N.D. Cal. Aug. 15, 2017) (enforcing arbitration clause in Ticketmaster’s terms of use); Dickey v.

Ticketmaster LLC, No. 18-CV-9052 (C.D. Cal. March 12, 2019), Dkt. No. 33 (same).

       Lee argues that he could not have assented to arbitration, because when he first began

using the website, the Ticketmaster terms did not include an arbitration clause, and Ticketmaster
did not notify users when the terms were amended. The cases that Lee relies on, however, are
          Case 3:18-cv-05987-VC Document 44 Filed 04/01/19 Page 2 of 3




distinguishable because they involved instances in which a website user assented, on a single

occasion, to contractual terms that were later amended. See Rodman v. Safeway, Inc., No. 11-cv-

3003, 2015 WL 604985, at *9 (N.D. Cal. Feb. 12, 2015), aff’d 694 F. App’x 612 (9th Cir. 2017);

Daniel v. eBay, Inc., 319 F. Supp. 3d 505, 511–12 (D.D.C. 2018). Because “consumers cannot

assent to terms that do not yet exist,” the prior assent could not establish an agreement as to the

amended terms. Rodman, 2015 WL 604985, at *10. There is no similar issue here, because Lee

assented to terms that included an arbitration clause when purchasing tickets.1

       2. The parties “clearly and unmistakably” delegated authority to determine threshold

questions to the arbitrator. Mohamed v. Uber Technologies, Inc., 848 F.3d 1201, 1208 (9th Cir.

2016) (citation omitted). The presence of a provision allowing the parties to file suit in court for

intellectual property claims does not change that. See Dickey, Dkt. No. 33 at 13–14. Lee also

makes arguments relating to unconscionability, but most of those arguments are for the

arbitrator, because they are directed to other aspects of the terms, rather than the delegation

provision itself. See Brennan v. Opus Bank, 796 F.3d 1125, 1133 (9th Cir. 2015). With respect to

the delegation provision, Lee has established, at most, that the provision is adhesive. A finding of

adhesion, without more, establishes only a “minimal degree of procedural unconscionability.”

Gatton v. T-Mobile USA, Inc., 152 Cal. App. 4th 571, 583 (2007). Under the sliding-scale

approach, Lee must therefore make a “strong showing of substantive unconscionability” to
render the delegation provision unenforceable, but he has not done so. Serafin v. Balco

Properties Ltd. LLC, 235 Cal. App. 4th 165, 181 (2015). To the extent that Lee has an argument

that his purchase of tickets on Ticketmaster’s resale websites is not covered by the arbitration

provisions he assented to when buying tickets on Ticketmaster’s primary sale website, that

argument is for the arbitrator to consider.

       IT IS SO ORDERED.


1
 Because Lee’s assent to the terms on the “Place Order” page is sufficient to establish that he
agreed to arbitrate his claims, the Court need not determine whether Lee’s use of other pages on
Ticketmaster’s website or other resale websites also establish an agreement to arbitrate.


                                                  2
          Case 3:18-cv-05987-VC Document 44 Filed 04/01/19 Page 3 of 3




Dated: April 1, 2019
                                     ______________________________________
                                     VINCE CHHABRIA
                                     United States District Judge




                                       3
